DETAILED ACTION
Applicant’s amendment filed January 14, 2021 is acknowledged.
Applicant’s amendment has overcome the previous rejection under 35 U.S.C 112(b).
Claims 11-15 are cancelled.
Claims 1-10 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on December 11, 2019 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and/or in combination (in particular Assarpour – US 2005/0226148 A1 and Butler – US 2009/0108907 A1) fails to teach and/or fairly suggest, with respect to claim 1, the router configured to maintain the backup crosspoint switch in a relatively thermally cold state as compared to the main crosspoint switch when the router is interconnecting input and output ports during the normal operating mode; in the relatively thermally cold state, the backup crosspoint switch inoperative to route video signals and consuming power from an electric power source; the router configured to increase the supply of electric power to the backup crosspoint switch upon 
Rather, the closest prior art of record, Assarpour and Butler do teach and disclose a redundant crosspoint used as a backup to the main crosspoint in the event of a failure of the main crosspoint, but fails to specifically teach or suggest maintain the backup crosspoint switch in a relatively thermally cold state, the backup crosspoint switch inoperative to route video signals and consuming power from an electric power source; the router configured to increase the supply of electric power to the backup crosspoint switch upon a main crosspoint switch malfunction; and upon a main crosspoint switch malfunction, the router configured to substitute switching functions of the backup crosspoint switch for switching functions of the main crosspoint switch.  See the Notice of Allowance dated November 15, 2017 in parent application 13/938,108.  Accordingly, claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 16, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477